 NOVA SERVICES COMPANYNova Services Company and Building Service Employ-ees' InternationalUnion,Local 254,AFL-CIO.Case 1-CA-9468August 28, 1974DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSOn April 23,1974, Administrative Law Judge Ar-nold Ordman issued the attached Decision in thisproceeding.Thereafter,the General Counsel and theChargingPartyfiled exceptions and supporting briefsand Respondent filed cross-exceptions and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions,cross-ex-ceptions,and briefs and has decided to affirm therulings,findings,and conclusions I of the Administra-tive Law Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.1 In their exceptions and briefs,the GeneralCounsel andthe ChargingPartyclaim the record evidence is defective and seek to reopen the recordin orderto introduceadditional evidence relative to certain contractualrelationships bearing on whether Respondent is a legal successor. At thehearing in this matter,the General Counsel chose to rely on the testimonyof Thomas Spooner to establish the prerequisites for finding that Respondentwas a legalsuccessorto Sanitaswithrespect to Respondent's operations attheMechanicsNationalBank.Contrary tothe assertions of the GeneralCounsel and the ChargingParty,the evidence now being proffered does notdeal with inconsistencies in the record evidence,but rather attempts to intro-duce additional evidence which was not presented at the hearing in thismatter.Thereis no explanation or justification offered as to why this addi-tional evidence was not available at the time of the hearing.Accordingly,inasmuch as the factual findings and conclusions of the Administrative LawJudgeare fully supported by recordevidence and absent a showing that thisadditional evidence was newlydiscovered or previouslyunavailable, we here-by deny themotion that this additional evidence be admitted into evidenceand made apart ofthe record. Moreover,we are not persuaded that theproffered evidence,when considered in the context of other findings madeby the Administrative Law Judge,would be of sufficient weight to warrantoverturning the result reached herein.DECISIONSTATEMENT OF THE CASE95ARNOLDORDMAN,Administrative Law Judge:Pursuant toan unfair labor practice charge filed on December 5, 1973,by the Union, named in the caption, complaint issued onJanuary 14, 1974, alleging that Respondent, Nova ServiceCompany, violated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, by refusing, upon re-quest, to bargain with the Union as the exclusive representa-tive of certain employees of Respondent comprising anappropriate unit. Respondent filed an answer to the com-plaint on January 22, 1974, denying virtually all allegationsof the complaint and specifically asserting that the NationalLabor Relations Board was without jurisdiction in the mat-ter, that Respondent never received a formal request tobargain, that it was not a successor to a prior employer (withwhich the Union had a collective-bargaining relationship),and that the unit of employees described in the complaintwas not appropriate.Hearing was conducted in this matter in Worcester, Mas-sachusetts, on February 13, 1974. At the conclusion of thehearing counsel for General Counsel argued orally. Respon-dent and the Union later submitted written briefs. Upon theentire record, upon my observations of the witnesses andafter due consideration of the argument and briefs, I makethe following:FINDINGSAND CONCLUSIONS1. JURISDICTIONRespondent is a sole proprietorship, owned and operatedby ThomasSpooner, and is engaged in the business of fur-nishing janitorial services to customers. Respondent's of-fice, serviced by one clerical employee, is located at 1200Main Street, Worcester, Massachusetts. During the periodhere relevant, Respondent, a new enterprise which hadcome into being in late March 1973, furnished janitorialservices to a total of five customers, all apparently in theWorcesterarea.For this purpose Respondent had a totalcomplement of about 36 employees. Approximately 10 ofthese 36 employees provided janitorial services for I of the5 customers, namely, Mechanics National Bank of Worces-ter, specifically, for the latter's main office, its operationsbranch and several of its branch offices.Under Respondent's contractual arrangement with thebank, an arrangement subject to cancellation by either par-ty on 30 days' notice, Respondent would receivean annualreturn of $59,000 for its janitorial services. Aside from mi-nuscule purchases of supplies from outside Massachusetts,Respondent purchases its supplies essentially from Massa-chusetts suppliers. The value of such supplies over the 10 to11month period Respondent has been in business amountsto no more than $5000 to $6000 for all of Respondent'soperations.Mechanics National Bank, however, does a substantialinterstate business.Its incomefrom UnitedStatesGovern-ment securitiesin 1973 was $234,749. Additional 1973 in-213 NLRB No. 14 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome from state and municipal securities,over$50,000worth of which came from out-of-state, was $629,000. Thebank is a member of the Federal Reserve System and isregulatedby the U.S. Comptroller of Currency and by theFederal Deposit Insurance Corporation.So far as the Union is concerned, the complaint alleges,Respondent at the hearing admitted, and I find, that theUnion is a labor organization within the meaning of Section2(5) of the Act.Respondent urges that the Board should not assert juris-diction in this proceeding because Respondent's business isessentially local in character and that the impact on com-merce flowing from its relationship to the bank is so mini-mal as not to warrant the assertion of jurisdiction.GeneralCounsel does not quarrel with the fact that Respondent'sbusiness is essentially local in character. Rather,GeneralCounsel's claim that jurisdiction should be asserted is predi-cated solely on the familiar and well-settled principle thatwhere an employer,here Respondent,furnishes services val-ued in excessof $50,000 to an enterprise which is engagedin commerce or in operations affecting commerce,assertionof jurisdiction is warranted.Siemons Mailing Service,122NLRB 81, 86(1958). Equally well-settled is the propositionthat there is no requirement that"impact on interstatecommerce must be established in each particular case."N.L.R.B. v. Marbro Food Service, Inc., d/b/a Fab's FamousFoods Company,366 F.2d 477, 478 (C.A. 10, 1966) cert.denied 386 U.S. 912 (1967). See alsoN.L.R.B. v. Dixie Ter-minal Co.,210 F.2d 538, 539-540 (C.A. 6, 1954), cert. de-nied 347 U.S. 1015 (1954).1 find, therefore, that Respondentis anemployer withinthe meaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert jurisdictionherein.11.THEUNFAIR LABOR PRACTICEThe pleadings in the instant case define quite preciselythe issues to be resolved.Thus,the complaint alleges, insubstance,that in the latter part of 1973 Respondent as-sumed certain cleaning contracts with Mechanics NationalBank which contracts, prior thereto, had been held by Sani-tas Services of Massachusetts,Inc., herein Sanitas; that Re-spondent hired certain employees to perform the cleaningservices for the bank;and that a majority of these employ-ees had previously been employed by Sanitas to perform thesame function.The complaintfurther alleges that the em-ployees of Respondent who formed its work force at thebank locations constituted an appropriate unit for the pur-poses of collective bargainingand that the Union at alltimes material herein was the exclusive bargaining represen-tative of these employees.Finally,the complaint alleges thaton or about November 29, 1973, the Union requested andRespondent refused to bargain collectively with the Unionas exclusive bargaining representative of these employees.Respondent in its answer to the complaint(and in its briefsubmitted after the close of the hearing)takes sharp issuewith these allegations.First,Respondent challenges the alle-gation that it is a successor to Sanitas,the underlying prem-ise upon which the Union's claim to bargaining status ispredicated. Second,Respondent contends that a unit con-fined to the approximately 10 employees who service Me-chanics National Bank is not appropriate and that an ap-propriate unit would have to include all of Respondent'sjanitorial personnel, numbering approximately 36, all ofwhom do the same kind of work under the same supervisionand all in the same Worcester area. Finally, in its answer butnot in its brief, Respondent alleges that it had not receiveda formal request to negotiate or be recognized by any union.Accordingly, Respondent argues that it was not required tobargain with the Union and prays for dismissal of the com-plaint.Certain preliminary, albeit important, issues can be dis-posed of forthwith. On December 3, 1973, the Union sentRespondent a letter by registered mail to Respondent advis-ing the latter that the Union represented a majority of itsemployees at the Mechanics National Bank and requestinga meeting for the purposes of entering into a collective-bargaining agreement. Respondent never received this let-ter.However, the testimony of E. W. Buffum, businessagent of the Union, and Thomas Spooner, owner of Re-spondent, is in accord, though differing as to detail, that inlateNovember or early December, or both, Buffum askedSpooner to bargain with the Union as the representative ofRespondent's employees at the bank and that Spooner re-fused.The resolution of this controversy hinges, therefore, onwhether Respondent had any obligation at all to bargainwith the Union. That issue, in turn, as all parties agree,hinges on the question whether Respondent was a successorto Sanitas with respect to Respondent's operations at Me-chanics National Bank.The evidence relevant to that issue is largely undisputed.Prior to early December 1973 when Respondent took overthe janitorial services at the bank locations,those serviceshad been performed by Sanitas. Sanitas was a statewideoperation with a total complement of over 300 employees.Sanitas was also a member of an employer associationknown as Maintenance Contractors of New England, Inc.and, as such member, was among the signatories to a collec-tive-bargaining agreement with the Union entered into onSeptember 1, 1972, and effective for a 3-year period thereaf-ter. The Sanitas unit covered by the agreement consisted ofall the employees engaged in the contract building cleaningindustry throughout the Commonwealthof Massachusetts.The agreement also contained a union-security clause re-quiring employees covered therein to join the Union within30 days after the effective date of the agreement.Sanitas utilized the services of about 65 of its over 300employees to take care of its Worcester area operations andII or 12 of these employees were assigned specifically totake care of those bank janitorial operations later taken overby Respondent.As already noted, Respondent was brought into being inMarch 1973 by Thomas Spooner, formerly a Worcester areamanager for Sanitas, and had a total complement of about36 employees to take care of its 5 customers. MechanicsNationalBank became a customer when Sanitas'cleaningcontract with the bank expired in late 1973. On or aboutDecember 1, 1973, Respondent successfully solicited thecontract, already mentioned, to furnish janitorial servicesfor the bank's main office, its operations center and several NOVASERVICESCOMPANYof its branches. Not all of the bank's janitorial work, whichhad previously been done by Sanitas, was taken over byRespondent. Another company, referred to in the record as"Allied," took over much of that work.Respondentbegan itsoperations for the bank on Decem-ber 3, 1973, utilizing the services of about 10 of its totalcomplement of 36 employees for that purpose. Eight ofthese ten employees, all of whom had worked at the banklocations when Sanitas had the janitorial contract, were andcontinued to be members of the Union. Spooner testifiedthat he knew the eight individuals, knew that they hadworked at the Mechanics NationalBank locations for Sani-tas prior to Respondent's takeover, and knew alsothat theseemployees were represented by the Union.' Spooner testi-fied also that there was relatively little interchange betweenhis employees who worked at the bank locations and hisother employees. Indeed, he testified, the employees as-signed tothe different bank locations invariably worked atthe same bank location or branch. Nor was there any signif-icant change in the functions or duties they performed be-fore and after Respondent's takeover.Upon this state of the record General Counsel contendsthat with respect to Respondent's operations at the Me-chanics National Bank locations, Respondentis a successorto Sanitasand henceowes a bargainingobligation to theUnion.Viewed from a narrow perspective, this contention hasconsiderable surface appeal. Respondent did take over thejanitorialservices atMechanics NationalBank locationsfrom Sanitas. Respondent performedthe same functionsand dutiesas itspredecessor with virtually the same workforce as its predecessor had utilized in the same locations.There was also virtually no hiatus in the janitorial opera-tions asa result of the takeover. These are admittedly thekind of factors which the Board hastaken intoaccount indetermining whether a successor relationship exists. As theBoard said inLincoln Private Police, Inc., as Successor toIndustrial Security Guards, Inc.,189 NLRB 717, 719 (1971):The Board has long recognized that a change in own-ership of a business enterprise does not in itself absolvethe new owner from an obligation, arising under theAct, to recognize and bargain with the union that rep-resents the former owner's employees. Where there isa substantial continuity in the identity of the employingenterprise, the purchasing employer is bound to recog-nize and bargain with the incumbent union. [Footnoteomitted.] In the many cases that have been before theBoard on the successorship issue, it has not accordedcontrolling weight to any single factor, but has evaluat-ed all the circumstances present in any given case inarriving at an ultimate conclusion.1Spooner initially disclaimed that he hadseen or handled the collective-bargaining agreement between Sanitas and theUnion. Later inthe hearing,however, Spooner acknowledgedthat when he wasWorcesterarea managerfor Sanitas,dues deductionsfrom the Sanitasemployeesin favor of theUnion was made under his supervision.97Here, as inLincoln,however, the totality of circumstancesmust be considered. A narrow perspective is not enough.This is not a situation where a former owner has abandonedor otherwise disposed of his operation and a new ownertakes over all or a major part of that operation. Here, theformer owner, Sanitas, was and remains a statewide opera-tion.Respondent took over a small part of the Worcesterarea segment of Sanitas' operation when Respondent suc-cessfully solicited a contract to service part of MechanicsNational Bank's facilities.2 A competing enterprise, Allied,took over much of the bank work all of which Sanitas hadperformed before. And, as suggested (fn.2, supra)the bankportion of the work which Respondent did performwas lessthan half of Respondent's workload and required the serv-ices of considerably less than half its work force, all ofwhom did an identical type of work. Under these circum-stances the indispensable prerequisite for a finding of suc-cessorship, namely, that notwithstanding the change ofownership, there has been "a substantial continuity in theemploying enterprise" has not been met.Accordingly, while it is true, as the Board said inLincoln,that successorship has been found in situations where a newemployer acquires less than a predecessor's entire business,or hires less than a majority of the predecessor's work force,present always in those situations has been the basis for afinding that there was no basic change in the employingindustry as a result of the takeover. That is not the case here.The fact that a part of Respondent's business was duplica-tive of a portion of one project which Sanitas had previouslyperformed does not warrant the conclusion that there hasbeen a substantial continuity in the employing enterprise.As inLincoln,this is too fragmentary a basis upon whichto predicate a finding of legal successorship. It follows thatthe bargaining obligation which would have resulted fromthat relationship does not exist. Accordingly, I find thatRespondent did not violate Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union .3 No other unfairlabor practice by Respondent is alleged or disclosed by therecord which would warrant a bargaining order.CONCLUSION OF LAWRespondent, Nova Service Company, has not violatedSection 8(a)(5) and (1) of the Act, as alleged in the com-plaint.Upon the foregoing findings of fact and conclusion of2Therecord furnishes us with no enlightenment as to whether the otherfour customers for whom Respondent furnished janitorial services were orwere not former Sanitas customers.Significantly,however, Respondentmakes no claim here of successorship as to those enterprises.3The foregoing finding makes it unnecessary to resolve the remaining andhotly-contested issue as to whether a unit confined to the 10 employees whoworked at the bank locations would be appropriate.As noted,Respondent'sentire work force numbered about 36, all did the identical type of work,operated under the same supervision and performed their work in the imme-diateWorcester area. 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDlaw, upon the entire record,and pursuant to Section 10(c)of theAct, Irecommend the following:4 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelationsBoard,the findings,conclusions,and recommended Order hereinshall, as providedin Sec.102.48ORDER4The complaint in this proceeding is dismissed in its entire-ty-of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions and Order,and all objections thereto shall be deemedwaives for all purposes.